Citation Nr: 0603002	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1983 
to April 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The report of the November 2003 VA examination states that 
the veteran claimed service connected benefits for both 
knees, although the examination request form mentioned only 
the right knee.  The claim for service connection for a left 
knee disability is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.    

2.  The veteran was treated in service for right knee 
complaints.  

3.  The veteran has a normal current physical and x-ray 
examination of the right knee, with diagnosis of history of 
right medial meniscal tear and ACL tear, status post partial 
medial meniscectomy with anterior cruciate ligament 
debridement.  

4.  The veteran's currently diagnosed right knee disorder is 
not related to disease or injury during military service.     


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In the alternative, the chronicity provisions of 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Based on the evidence of record, the Board finds that service 
connection is not warranted for a right knee disorder.  While 
the veteran had treatment for right knee complaints in 
service, and right knee disorders have been diagnosed since 
service, no current right knee disorder has been shown to be 
related to service.  

At service entrance, in April 1983, the veteran reported no 
history of painful or swollen joints, and his musculoskeletal 
evaluation was normal.  The veteran's service medical records 
show that he was treated during service on several occasions 
for right knee complaints of pain.  In May 1983, 
chondromalacia patella was diagnosed.  The next month, he was 
treated and chondromalacia was found.  In June 1984, he 
complained of bilateral knee pain, and chronic knee pain was 
diagnosed.  In October 1985, when he complained of bilateral 
knee pain, arthralgia was found.  At his separation 
examination in March 1987, however, he reported no history of 
swollen or painful joints and on evaluation, his 
musculoskeletal system was found to be clinically normal.  

After service, right knee complaints are not noted in the 
record until December 1994, seven years after service 
discharge, when the veteran was seen by a private examiner, 
and reported having had right knee pain for several months.  
The examiner's diagnostic impression was of tendinitis vs. 
possible torn medial meniscus and a possible old partial 
stretch injury to ACL, and he ordered an MRI.  In early 1995, 
the examiner diagnosed torn medial meniscus and anterior 
cruciate ligament (ACL), right knee, and the veteran had knee 
surgery. He was also treated thereafter for a mild right knee 
sprain.  

As for current disability, the report of VA examination in 
November 2003 contains a diagnosis of history of right medial 
meniscal tear and ACL tear, status post partial medial 
meniscectomy with anterior cruciate ligament debridement.  
The examiner noted, however, that the physical examination 
was essentially normal and that the X-ray was normal.  Thus, 
the veteran currently has a diagnosis of right knee 
disability by history only, with no current disabling 
manifestations.  Moreover, the examination report documents 
the veteran's medical history, including the veteran's report 
of injuring his right knee in 1983, and the examiner 
concluded that the current right knee condition appears to 
have had its onset in 1994 and is, therefore, not likely 
related to service.  Thus, the examination report contains a 
medical nexus opinion that is against the claim.  The record 
does not contain a medical nexus opinion that would support 
the claim.

Additionally, the veteran's complaints of right knee pain are 
not noted in the record until many years after service.  This 
absence of evidence (or "negative evidence") tends to 
disprove the claim that a current right knee disorder is the 
result of active duty service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(considering "negative evidence" is part of determining 
reasonable doubt).  This supports the VA examiner's 
conclusion that the veteran's right knee condition is likely 
not related to his military service.  This medical opinion 
was reached after a review of the veteran's claims file and 
examination of the veteran, and it stands uncontradicted in 
the record.  


The Board has considered the one inservice diagnosis of 
chronic knee pain.  Given the negative evidence of chronicity 
in this record, the mere appearance of the word "chronic" 
in one diagnosis is not compelling.  See 38 C.F.R. § 3.303(b) 
(defining chronicity and pointing out that chronicity is not 
established by the use of the word "chronic" in a 
diagnosis).  The Board has also set aside the veteran's own 
assertion that he has a right knee disability related to 
service, because a lay person is not competent to offer 
medical opinions as to the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  And 
while the Board has considered the benefit-of-the-doubt 
doctrine, it is not applicable here because the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Board notes the veteran's statement in his October 2004 
substantive appeal that his inservice treatment records are 
inadequate to address his inservice condition because he was 
not taken seriously when he was seen by military personnel.  
The Board points out that the inservice medical records for 
each time the veteran was treated for his right knee reflect 
notes concerning: what the veteran told the examiner; the 
tests that were performed on the right knee; the diagnosis 
made; and the treatment prescribed.  The veteran was treated 
for his left knee several times (without mentioning the right 
knee) and the notes concerning those examinations are also 
thorough.  Moreover, the veteran had medical treatment for 
several other matters during his time in service.  The record 
thus does not substantiate his implications.  

The veteran also stated in his substantive appeal that he 
does not remember anyone asking him about his knee at his 
discharge medical examination.  Although the veteran does not 
remember being asked certain questions, his signed medical 
history form dated in March 1987 shows he responded to the 
questions asked of him, including those pertaining to the 
knee.  The Board gives more weight to the contemporaneous 
medical record than to the veteran's recollection many years 
after the event.

Accordingly, based on the evidence of record, the Board finds 
that service connection is not warranted.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence 
is needed in order to substantiate a claim and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005)); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO provided the appellant with the VCAA notice 
letter in September 2003, well before the January 2004 
unfavorable AOJ decision.  Thus, the timing requirement of 
Pelegrini was met.  

To meet the content requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).

The appellant was clearly informed of all matters required by 
the VCAA.  The September 2003 VCAA letter informed him of the 
information and evidence necessary to substantiate his claim.  
It identified which information or evidence the RO needed 
from him and what he could do to help with the claim.  The RO 
also advised him what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, this letter contained the "fourth element," 
informing him that he could get medical records himself and 
send them to the RO.  


The duty to assist the appellant has been satisfied in this 
case.  A medical examination (including X-rays) was provided 
to appellant and his inservice medical records were obtained.  
The record does not contain the veteran's authorization to 
obtain any records that have not been obtained.  With regard 
to the December 2004 request of the veteran's representative 
for another in-depth medical exam (including an MRI) with an 
opinion, the Board notes that a medical examination is not 
necessary unless the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, the VA 
examiner's notes reflect his understanding that the veteran's 
symptoms were noticed while hunting; he does not state that 
the veteran injured his knee while hunting, which is the 
basis for the request for another opinion. The Board 
therefore finds that the information in the record is 
accurate and no additional medical examination is necessary.  
  
Finally, without producing any evidence to the contrary, the 
veteran challenges the VA examiner's opinion that his current 
right knee disorder began in 1994.  But the veteran's post-
service medical treatment records showing that the diagnosis 
and treatment of his right knee's medial meniscal tear and 
anterior cruciate ligament began in 1994, support the VA 
examiner's medical opinion that the veteran's current 
disorder had its onset in 1994.  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


